Citation Nr: 0843788	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-12 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1966 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which granted service connection for 
PTSD and assigned an initial 30 percent disability rating, 
effective as of December 15, 2003.


FINDING OF FACT

The veteran's PTSD is manifested by no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to moderate symptoms; it is not 
productive of occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for an initial disability rating 
greater than 30 percent for service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In January 2004, prior to the initial adjudication of the 
veteran's claim for service connection, he was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.

As to the issue of a higher initial disability rating for the 
now service-connected PTSD, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).

Nonetheless, following the award of service connection and 
subsequent to the veteran's request for an increased 
disability rating, in March 2007, he was provided notice 
which was compliant with 38 U.S.C.A. § 5103.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in March 2007.  Adequate notice has been provided to 
the appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been afforded a VA PTSD examination.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  
PTSD is evaluated under the General Rating Formula for Mental 
Disorders, which provides that:

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).

The veteran's original claim for service connection for PTSD 
was received by the RO in December 2003.  By rating action of 
the RO dated in June 2004, his claim was granted, and a 
disability rating of 30 percent was assigned effective as of 
the date of claim.

A letter from a therapist at a Vet Center in Orlando, 
Florida, dated in February 2004, shows that the veteran was 
said to have exhibited symptoms associated with a diagnosis 
for PTSD.  He was said to have displayed a flat blunted 
affect, and that he was unemotional and detached.  He also 
had a strong desire to keep himself isolated.  He had 
repressed memories, to the point of not having any recall of 
the majority of his service in Vietnam.

A VA examination report dated in May 2004 shows that the 
veteran reported re-experiencing traumatic events by having 
nightmares every couple of months, triggered by talking about 
combat or by watching the news.  He also described having 
flashbacks every couple of months generally triggered by 
current events.  He reported avoidant type symptoms with 
regard to activities that would remind him of combat.  He 
also reported experiencing isolation, insomnia, and 
irritability.

He described being able to cook and clean for himself, and 
being able to write his checks out every month without any 
difficulties.  He stated that he currently had no  hobbies, 
and would spend most of his day either at work, as a trucker, 
or at home.  He denied any history of suicide ideations or 
attempts or of any psychiatric hospitalizations.  He lived 
alone, having been married for 28 years, and currently a 
widower for the preceding seven years.  He has two grown 
children with whom he would talk every day.  He felt that his 
relationship with them was good.  He stated that he did not 
feel that his relationship with his children was ever 
affected by his PTSD symptoms.  He had not had any problems 
at work related to his PTSD symptoms. 

Mental status examination revealed that he was alert and 
oriented, and appropriately dressed and groomed.  There was 
no psychomotor agitation or retardation.  He was pleasant and 
cooperative, and would make good eye contact.  His speech was 
with normal rate, tone, and volume.  His thought processes 
were logical and goal directed.  He did not have any 
looseness of associations or flight of ideas.  His mood was 
reported to be fair.  His affect was restricted.  He denied 
any suicidal ideation, homicidal ideation, or auditory or 
visual hallucinations.  He did not appear to be responding to 
internal stimuli.  He did not express any delusions.  His 
recent and remote memory, concentration, cognition, insight, 
and judgment were intact. He was competent for VA purposes.  
The impression was PTSD.  He had mild to moderate social 
dysfunction as he had limited friendships outside of his 
immediate family.  He denied having any occupational 
dysfunction, however, he most likely chose his current 
profession due to his PTSD symptoms.  The examiner noted that 
the veteran was currently on workman's compensation as a 
result of an injury while on the job.  A GAF of 60 was 
assigned.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The VA examination 
conducted in May 2004 shows that the veteran's memory, 
concentration, cognition, insight, and judgment were intact, 
and that his disability was manifested by mild to moderate 
social dysfunction as he had limited friendships outside of 
his immediate family.  The GAF of 60 suggests moderate 
symptoms or moderate difficulty in social and occupational 
functioning.  The Board finds the opinion of the VA examiner 
to be probative as it was definitive, based upon physical 
examination of the veteran, and a complete review of his 
claims file. It is, therefore, found to carry probative 
weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  Id.

The veteran is competent to report that his symptoms are 
worse.  However, the training and experience of medical 
personnel makes the VA doctor's findings more probative as to 
the extent of the disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The VA examiner specifically noted that on mental status 
examination, the veteran's mood was fair, his speech was 
normal, memory was intact, insight was good, thought content 
was appropriate, and there were no hallucinations or 
delusions.  The Board recognizes that the veteran reported 
difficulty sleeping, a desire to be alone, and some 
difficulty with anger associated with his PTSD.  However, he 
has not lost any time from work because of his symptoms, and 
he is still able to maintain a personal relationship with his 
children.  This type of symptomatology is already 
contemplated by the currently assigned 30 percent disability 
rating.

The competent medical evidence of record does not establish 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  As 
such, the schedular criteria for a 50 percent disability 
rating have not been met.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against a rating higher 
than 30 percent for the veteran's PTSD.  Thus, the benefit-
of-the doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Extraschedular consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected PTSD has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 




ORDER

An initial disability rating greater than 30 percent for 
service-connected PTSD is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


